Exhibit 10.1 Execution Version EMPLOYMENT AGREEMENT THIS EMPLOYMENT AGREEMENT (this “ Agreement ”), is entered into as of this 14th day of January, 2015 by and between The Providence Service Corporation, a Delaware corporation, with its corporate headquarters located at 64 East Broadway Blvd., Tucson, Arizona, 85701 (the “ Company ”), and James Lindstrom , an individual currently residing at 145 Pecksland Rd., Greenwich, CT 06831 (“ Employee ”). The effective date of this Agreement (the “ Effective Date ”) shall be the date you commence your employment hereunder. BACKGROUND WHEREAS , the Company desires to employ Employee and appoint Employee as the Company’s Executive Vice President and Chief Financial Officer, and Employee desires to accept such employment and position; and WHEREAS , the Company and Employee are entering into this Agreement to set out the agreement between them regarding the terms of Employee’s employment. NOW, THEREFORE , in consideration of the facts, mutual promises and covenants contained herein and intending to be legally bound hereby, the parties hereto agree as of the Effective Date: 1. Employment and Term . The Company hereby agrees to employ Employee and Employee hereby agrees to work in the employ of the Company. Such employment will have a term (the “ Term ”) commencing as of the Effective Date and, if not previously terminated in accordance with the terms of this Agreement, ending at the close of business on December 31, 2016. Employee’s employment may continue hereunder following the Term. Employee’s employment, whether during the Term or thereafter, shall be subject in all respects to the terms and conditions set forth in this Agreement, as well as to all of the Company’s policies and rules that are binding on executive employees generally. 2. Office and Duties . (a) During the Term, Employee shall serve as the Executive Vice President and Chief Financial Officer of the Company, and shall report directly to the Company’s Chief Executive Officer (the “
